HENRIOD, Justice.
I dissent. The main opinion remands this case to have one fact determined: Whether or not Strevell-Paterson had notice of the transaction between Martin Machinery Company and Sleeter, implying that if it did have such notice it would lose, otherwise it would win. The requirement that such finding be made is to determine if Title 25-1-14, U.C.A.1953 applies in this case.
In so requiring, the main opinion manufactures a case for one of the litigants. Nowhere in this case can be found anything indicating that Strevell-Paterson relied on, or claimed anything for the statute mentioned. The only point urged is that there was a genuine issue of fact preventing the invocation of the summary judgment rule, i. e., whether the transaction between Martin Machinery and Sleeter was a mortgage or conditional sale. If the latter, Strevell-Paterson claimed protection under the recording act, not under Title 25-1-14.
The plaintiff in this case no doubt will be surprised to learn for the first time when this decision is published, that his cause of action is to be determined by a factual situation and a statutory defense invented, not by the appellant, but by this court, — a defense plaintiff has had absolutely no opportunity to meet.